     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 1 of 54 Page ID #:255



 1    Christopher C. McNatt, Jr. (SBN 174559)
      cmcnatt@scopelitis.com
 2    Megan E. Ross (SBN 227776)
      mross@scopelitis.com
 3    SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
      2 North Lake Avenue, Suite 560
 4    Pasadena, CA 91101
      P: 626-795-4700
 5    F: 626-795-4790
 6    James H. Hanson (Pro Hac Vice)
      jhanson@scopelitis.com
 7    Christopher J. Eckhart (Pro Hac Vice)
      ceckhart@scopelitis.com
 8    E. Ashley Paynter (Pro Hac Vice)
      apaynter@scopelitis.com
 9    Alaina C. Hawley (SBN 309191)
      ahawley@scopelitis.com
10    James A. Eckhart (SBN 321101)
      jeckhart@scopelitis.com
11    SCOPELITIS GARVIN LIGHT HANSON & FEARY, P.C.
      10 West Market Street, Suite 1400
12    Indianapolis, IN 46204
      P: 317-637-1777
13    F: 317-687-2414
14    Attorneys for Defendant,
      J.B. HUNT TRANSPORT, INC.
15
16                               UNITED STATES DISTRICT COURT
17                             CENTRAL DISTRICT OF CALIFORNIA
18
       DUY NAM LY and KIET NGUYEN Case No.: 2:19-cv-01334-SVW-SS
19     individually and on behalf of all others
       similarly situated,
20
                           Plaintiffs,          DEFENDANT’S AMENDED
21                                              ANSWER AND AFFIRMATIVE
                  v.                            DEFENSES TO PLAINTIFFS’
22                                              CLASS ACTION COMPLAINT,
                                                COUNTERCLAIM, AND DEMAND
23     J.B. HUNT TRANSPORT, INC., an FOR JURY TRIAL
       Arkansas corporation; and DOES 1 to 100,
24     inclusive,
25
                           Defendants.
26
27
28
                                         Case No. 2:19-cv-01334-SVW-SS
                Defendant’s Amended Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                      Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 2 of 54 Page ID #:256



 1                                                        I.
 2                                                  ANSWER
 3          Defendant, J.B. Hunt Transport, Inc., under Fed. R. Civ. P. 8(b) and for its answer
 4    to the Class Action Complaint (“Complaint”) filed by Plaintiffs, Duy Nam Ly (“Ly”) and
 5    Kiet Nguyen (“Nguyen”), denies every allegation contained in the Complaint, except
 6    those specifically admitted herein as being true, and further states the following:
 7                                            INTRODUCTION
 8          1.     In a scheme to increase their profits by unlawfully evading their obligations
 9    to provide benefits, pay relevant taxes, and absorb various operating costs, J.B. Hunt has
10    misclassified Plaintiffs and other similarly situated and aggrieved intermodal truck
11    drivers who signed Intermodal Independent Contractor Operating Agreements (“Class
12    Members”) as independent contractors rather than employees. By this action, Plaintiffs
13    seek to put an end to this illegal and oppressive conduct.
14          ANSWER: Defendant denies the allegations contained in Paragraph 1 of the
15    Complaint.
16          2.     Plaintiffs and Class Members, who are required to work exclusively for
17    J.B. Hunt, are plainly employees under California law. J.B. Hunt completely controls
18    the overall operation of its business: it coordinates with customers in need of trucking
19    services, negotiates prices, sets delivery times, and provides the workers. J.B. Hunt also
20    has near complete control over Class Members’ assignments and trucks, unilaterally sets
21    the rates it pays them, and retains and exercises the right to terminate them with or
22    without cause.
23          ANSWER: Defendant admits it communicates with customers that need
24    transportation services and negotiates the prices for those services with customers.
25    Defendant also admits it communicates with customers and Plaintiffs and putative class
26    members about the pickup and delivery windows for particular shipments. Defendant
27    denies the remaining allegations contained in Paragraph 2 of the Complaint.
28
                                                           2
                                          Case No. 2:19-cv-01334-SVW-SS
                    Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                       Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 3 of 54 Page ID #:257



 1          3.     In fact, J.B. Hunt employs company drivers and properly classify them as
 2    employees. Those company drivers perform the same duties as Plaintiffs and Class
 3    Members. The only practical difference between the company drivers and Class
 4    Members is that Class Members own their own trucks and are classified by Defendant
 5    as “Independent Contractors”.
 6          ANSWER: Defendant admits it employs some drivers as employees, but denies
 7    the remaining allegations contained in Paragraph 3 of the Complaint.
 8          4.     Plaintiffs and Class Members, as a condition precedent to employment, are
 9    required to abide by uniform rules and policies promulgated by J.B. Hunt subjecting
10    them to strict control, and incorrectly classifying them as independent contractors.
11          ANSWER: Defendant denies the allegations contained in Paragraph 4 of the
12    Complaint.
13          5.     As a result of J.B. Hunt’s misclassification, Plaintiffs and Class Members
14    are forced to absorb thousands of dollars of costs appropriately borne by their employer,
15    leaving many in a financially precarious position with limited take home pay. They are
16    also deprived of the protection of workers’ compensation benefits in the event of injury,
17    as well as other benefits to which they are entitled. Moreover, because of its
18    misclassification, J.B. Hunt fails to properly pay California taxes it owes. These actions
19    illegally reduce J.B. Hunt’s costs of doing business and constitute unlawful and unfair
20    business practices in violation of California’s Unfair Competition Law.
21          ANSWER: Defendant denies the allegations contained in Paragraph 5 of the
22    Complaint.
23          6.     Additionally, by willfully and intentionally misclassifying Plaintiffs and
24    Class Members as independent contractors, J.B. Hunt failed to pay them minimum
25    wages, failed to pay overtime wages, failed to provide mandatory meal and rest breaks,
26    failed to maintain adequate records, failed to reimburse employees for reasonably
27    incurred businesses expenses, made improper deductions from wages, and failed to
28
                                                           3
                                          Case No. 2:19-cv-01334-SVW-SS
                    Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                       Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 4 of 54 Page ID #:258



 1    provide accurate wage statements.
 2          ANSWER: Defendant denies the allegations contained in Paragraph 6 of the
 3    Complaint.
 4          7.     As such, J.B. Hunt’s policies, practices, and customs have resulted in
 5    violations of the California Labor Code, IWC Wage Order No. 9, and laws covered by
 6    the Private Attorneys General Act (“PAGA”), and constitute unlawful and/or unfair
 7    business practices, in violation of the California Business & Professional Code, which
 8    have resulted in damages to Plaintiffs and Class Members.
 9          ANSWER: Defendant denies the allegations contained in Paragraph 7 of the
10    Complaint.
11          8.     Further, Plaintiffs and the Class Members rendered services to Defendants
12    from which Defendants derived benefit. Defendants, however, failed to compensate
13    Plaintiffs and the putative class members for the reasonable value of such services. Thus,
14    J.B. Hunt was unjustly enriched.
15          ANSWER: Defendant denies the allegations contained in Paragraph 8 of the
16    Complaint.
17                                   JURISDICTION AND VENUE
18          9.     This Court has jurisdiction over the statutory violations alleged herein,
19    including, but not limited to, violations of Labor Code §§ 200-203, 226, 226.2, 226.3,
20    226.7, 226.8, 510, 512, 1174, 1194, 1197, 1198, and 2802, as well as over the violations
21    of Bus. & Prof. Code §§ 17200 et seq., and the governing California IWC Wage Order
22    No. 9 and other California Regulations.
23          ANSWER: Defendant admits this Court has subject matter jurisdiction under
24    28 U.S.C. § 1332(a) over the parties and the claims that have been asserted by Plaintiffs,
25    but denies the remaining allegations contained in Paragraph 9 of the Complaint.
26          10.    The Court has jurisdiction over the quasi-contract/unjust enrichment claim
27    in that the services were rendered in the State of California, by California residents.
28
                                                           4
                                          Case No. 2:19-cv-01334-SVW-SS
                    Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                       Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 5 of 54 Page ID #:259



 1          ANSWER: Defendant admits this Court has subject matter jurisdiction under
 2    28 U.S.C. § 1332(a) over the parties and the claims that have been asserted by Plaintiffs,
 3    but denies the remaining allegations contained in Paragraph 10 of the Complaint.
 4          11.    Venue is proper in this county under section 395.5 of the California Code
 5    of Civil Procedure, as Plaintiffs were assigned to J.B. Hunt’s South Gate Terminal,
 6    which is located in the State of California, County of Los Angeles.
 7          ANSWER: Defendant denies the allegations contained in Paragraph 11 of the
 8    Complaint.
 9                                                    PARTIES
10          12.    Plaintiff Duy Nam Ly, is a resident of the State of California, and has been
11    employed by Defendants from on or about November 10, 2011, to the present.
12          ANSWER: Upon information and belief, Defendant admits that Ly is a resident
13    of the State of California, but denies the remaining allegations contained in Paragraph 12
14    of the Complaint.
15          13.    Plaintiff Kiet Nguyen, is a resident of the State of California, and has been
16    employed by Defendants from on or about April 27, 2017, to the present.
17          ANSWER: Upon information and belief, Defendant admits that Nguyen is a
18    resident of the State of California, but denies the remaining allegations contained in
19    Paragraph 13 of the Complaint.
20          14.    Plaintiffs have been victimized by the policies, practices, and customs of
21    Defendants, which are complained of in this action, in ways that have deprived them of
22    the rights guaranteed to them by IWC Wage Order No. 9, the Labor Code, and the Bus.
23    & Prof. Code.
24          ANSWER: Defendant denies the allegations contained in Paragraph 14 of the
25    Complaint.
26          15.    Defendant J.B. Hunt is an Arkansas corporation doing business within the
27    State of California. Defendant has at all relevant times been an employer covered by the
28
                                                             5
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 6 of 54 Page ID #:260



 1    Labor Code and IWC Wage Order 9.
 2          ANSWER: Defendant admits it does business in California, but denies the
 3    remaining allegations contained in Paragraph 15 of the Complaint.
 4          16.    Plaintiffs do not know the true names or capacities, whether individual,
 5    partner, or corporate, of the defendants sued herein as DOE defendants, and for that
 6    reason, said defendants are sued under such fictitious names, and Plaintiffs pray for
 7    leave to amend this complaint when the true names and capacities are known. Plaintiffs
 8    are informed and believe, and based thereon alleges, that each of the said fictitious
 9    defendants were responsible in some way for the matters alleged herein and proximately
10    caused Plaintiffs and members of the general public and putative class to be subject to
11    the illegal employment practices, wrongs, breaches, and injuries complained of herein.
12          ANSWER: Defendant denies the allegations contained in Paragraph 16 of the
13    Complaint.
14          17.    At all times pertinent hereto, each of the said DOE defendants participated
15    in the doing of acts hereinafter alleged to have been done by the named Defendant
16    (“Named Defendants and Doe Defendants are collectively referred to as “Defendants”);
17    and furthermore, the Defendants, and each of them, were the agents, servants, and
18    employees of each of the other Defendants, as well as the agents of all Defendants, and
19    at all times herein mentioned, were acting within the course and scope of said agency
20    and employment.
21          ANSWER: Defendant denies the allegations contained in Paragraph 17 of the
22    Complaint.
23          18.    Plaintiffs are informed and believe, and based thereon allege, that at all
24    times pertinent hereto, each of the Defendants named herein was the agent, employee,
25    alter ego, and/or joint venturer of, or working in concert with, each of the other co-
26    Defendants and was acting within the course and scope of such agency, employment,
27    joint venture, or concerted activity. To the extent the said acts, conduct, and omissions
28
                                                           6
                                          Case No. 2:19-cv-01334-SVW-SS
                    Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                       Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 7 of 54 Page ID #:261



 1    were perpetrated by certain Defendants, each of the remaining Defendants confirmed
 2    and ratified said acts, conduct, and omissions of the acting Defendants.
 3          ANSWER: Defendant denies the allegations contained in Paragraph 18 of the
 4    Complaint.
 5          19.    At all times pertinent hereto, the acts and omissions of various Defendants,
 6    and each of them, concurred with and contributed to the various acts and omissions of
 7    each and all of the other Defendants in proximately causing the injuries and damages,
 8    as herein alleged. At all pertinent times, Defendants, and each of them, ratified each and
 9    every act or omission complained of herein. At all pertinent times, the Defendants, and
10    each of them, aided and abetted the acts and omissions of each and all of the other
11    Defendants in proximately causing the injuries and damages as herein alleged.
12          ANSWER: Defendant denies the allegations contained in Paragraph 19 of the
13    Complaint.
14                                       CLASS ALLEGATIONS
15          20.    Pursuant to Code of Civil Procedure section 382, Plaintiffs bring this action
16    on behalf of themselves and the following class:
17                 All persons who at any time during the Class Period: (1) were
18                 designated by Defendants as independent contractors; and (2)
19                 who performed work for Defendants as intermodal truck drivers
20                 in the State California.
21          ANSWER: Defendant admits Plaintiff purports to bring this action as a class
22    action, but denies Plaintiff meets the requirements to do so and denies the remaining
23    allegations contained in Paragraph 20 of the Complaint.
24          21.    Class Period: The Class Period is defined as commencing at a date that is
25    four years prior to the date of the filing of this complaint and continuing from that point
26    forward, until the date that a final judgment has been entered in this matter.
27          ANSWER: Defendant denies the allegations contained in Paragraph 21 of the
28
                                                           7
                                          Case No. 2:19-cv-01334-SVW-SS
                    Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                       Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 8 of 54 Page ID #:262



 1    Complaint.
 2          22.    Numerosity: The members of the class are so numerous that joinder of all
 3    members would be impractical, if not impossible. The identities of the members of the
 4    class are readily ascertainable by review of Defendants’ records, including, without
 5    limitation, payroll records, work orders, work assignments, and other documents,
 6    vouchers and receipts issued to the Class Members by Defendants.
 7          ANSWER: Defendant denies the allegations contained in Paragraph 22 of the
 8    Complaint.
 9          23.    Adequacy of Representation: The named Plaintiffs are fully prepared to
10    take all necessary steps to represent, fairly and adequately, the interests of the above-
11    defined class. Plaintiffs’ attorneys are ready, willing, and able to fully and adequately
12    represent the class and individual Plaintiffs. Plaintiffs’ attorneys have prosecuted, tried,
13    and settled wage-and-hour class actions in the past and currently have a number of wage-
14    and-hour class actions pending in the California state and federal courts, as well as
15    elsewhere in the United States.
16          ANSWER: Defendant denies the allegations contained in Paragraph 23 of the
17    Complaint.
18          24.    Defendants uniformly administered a company-wide policy and practice of
19    misclassifying Plaintiffs and the putative Class Members as “independent contractors”
20    and (a) not paying Plaintiffs and the class all wages, including minimum wages and
21    overtime wages, earned, (b) failing to provide mandatory meal and rest breaks and/or
22    failing to pay premium wages for missed meal and/or rest periods, (c) failing to keep
23    proper records as required by the Labor Code and applicable Wage Order regulations,
24    (d) requiring Plaintiffs and the class members to incur and pay for Defendants’ necessary
25    business expenses, without reimbursement therefor, (e) making unlawful deductions
26    from Plaintiffs’ and class members’ wages, (f) failing to provide accurate wage
27    statements, (g) failing to compensate Plaintiffs for the reasonable value of their services
28
                                                           8
                                          Case No. 2:19-cv-01334-SVW-SS
                    Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                       Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 9 of 54 Page ID #:263



 1    provided, (h) engaging in unfair business practices, and (i) violating wage and hour laws
 2    that carry civil penalties recoverable under PAGA.
 3          ANSWER: Defendant denies the allegations contained in Paragraph 24 of the
 4    Complaint.
 5          25.     Plaintiffs are informed and believe, and based thereon allege, that this
 6    enterprise-wide conduct was and is accomplished with Defendants’ advance knowledge
 7    of the misclassification and arises out of Defendants’ designed intent to willfully and
 8    intentionally fail to accurately record proper rates of pay, hours worked, net wages, and
 9    deductions.
10          ANSWER: Defendant denies the allegations contained in Paragraph 25 of the
11    Complaint.
12          26.     Plaintiffs are informed and believe and based thereon allege, that
13    Defendants had a consistent and uniform policy, practice, and/or procedure of willfully
14    failing to comply with Labor Code §§ Code §§ 200-203, 226, 226.2, 226.3, 226.7, 226.8,
15    510, 512, 1174, 1194, 1197, 1198, 2802, as well as other violations that constitute unfair
16    and/or unlawful conduct under Bus. & Prof. Code §§ 17200 et seq., and the governing
17    Wage Order regulations.
18          ANSWER: Defendant denies the allegations contained in Paragraph 26 of the
19    Complaint.
20          27.     Common Questions of Law and Fact: There are predominant common
21    questions of law and fact and community of interest amongst Plaintiffs and the claims
22    of the class, concerning Defendants’ treatment of them, including but not limited to:
23                  a.     Whether Class Members were improperly classified as independent
24                         contractors instead of employees;
25                  b.     Whether Defendants failed to pay for all time worked, by virtue of its
26                         payment system that only paid piece rate for certain specified
27
28
                                                            9
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 10 of 54 Page ID #:264



 1                        activities performed, while paying nothing for time worked on other
 2                        required duties;
 3                c.      Whether the Class Members performed services for Defendants;
 4                d.      Whether Defendants’ engaged Class Members to do work;
 5                e.      Whether Defendants’ suffered or permitted the Class Members to do
 6                        work;
 7                f.      Whether Class Members were free from the control and direction of
 8                        Defendants in connection with their work;
 9                g.      Whether Class Members’ work is outside the usual course of the
10                        hiring entity’s business;
11                h.      Whether Class Members are engaged in an independently established
12                        trade, occupation, or business of the same nature as that involved in
13                        the work they perform;
14                i.      Whether Defendants retained all necessary control over their business
15                        operations;
16                j.      Whether the compensation paid to Class Members, based on hours
17                        worked, was less than the applicable minimum wage or, where
18                        applicable, less than the proper overtime wage;
19                k.      Whether the Class Members were entitled to mandatory meal and rest
20                        breaks, and if so, whether they were made available or provided, and
21                        whether premium wages should have been paid when meal and/or rest
22                        periods were missed;
23                l.      Whether Class Members ever received a paid rest period;
24                m.      Whether Defendants kept adequate employment records;
25                n.      Whether the Class Members were improperly required to incur
26                        Defendants’ necessary business expenses without reimbursement
27                        therefor;
28
                                                          10
                                          Case No. 2:19-cv-01334-SVW-SS
                    Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                       Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 11 of 54 Page ID #:265



 1                  o.     Whether Defendants made illegal deductions from the Class
 2                         Members’ earnings;
 3                  p.     Whether Defendants provided accurate and itemized wage
 4                         statements;
 5                  q.     Whether the Defendants’ policies and practices, as described herein,
 6                         were unlawful and/or unfair business practices; and
 7                  r.     Whether the Defendants were unjustly enriched by failing to pay a
 8                         reasonable value to Plaintiffs and putative Class Members for their
 9                         services.
10           ANSWER: Defendant denies the allegations contained in Paragraph 27 of the
11     Complaint, including the allegations in subparts a. through r.
12           28.    Typicality: The claims of the Plaintiffs are typical of the claims of all
13     members of the class. Plaintiffs are members of the putative class. Plaintiffs have
14     suffered and incurred damages as a result of the alleged violations of the applicable
15     Wage Order, the Labor Code and the Bus. & Prof. Code and the failure to be reasonably
16     compensated for his services, herein alleged.
17           ANSWER: Defendant denies the allegations contained in Paragraph 28 of the
18     Complaint.
19           29.    The Labor Code and Wage Order upon which Plaintiffs bases their claims
20     are remedial in nature. These laws and labor standards serve an important public interest
21     in establishing minimum working conditions and standards. These laws and labor
22     standards protect the average worker from exploitation by employers who may seek to
23     take advantage of superior economic and bargaining power in setting onerous terms and
24     conditions of employment. Such statutes and regulations are designed to defeat rather
25     than implement express or implied agreements that depart from the statutory scheme, in
26     the employment contract.
27           ANSWER: Defendant denies the allegations contained in Paragraph 29 of the
28
                                                           11
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 12 of 54 Page ID #:266



 1     Complaint.
 2           30.    The nature of this action and the format of laws available to Plaintiffs and
 3     members of the class identified herein make the class action format a particularly
 4     efficient and appropriate procedure to redress the wrongs alleged herein and, therefore,
 5     is the superior means of redress of Defendants’ alleged wrongdoings. If each Plaintiff
 6     and member of the putative class were required to file an individual lawsuit, the
 7     Defendants would necessarily gain an unconscionable advantage since they would be
 8     able to exploit and overwhelm the limited resources of each individual plaintiff with
 9     their vastly superior financial and legal resources. Requiring each class member to
10     pursue an individual remedy would also discourage the assertion of lawful claims by
11     workers who would be disinclined to file an action against their former and/or current
12     employer for real and justifiable fear of retaliation and permanent damage to their
13     careers at subsequent employments. The filing of individual lawsuits would also create
14     an unnecessary strain on existing judicial resources and raise the potential for
15     inconsistent findings and verdicts among the various litigations.
16           ANSWER: Defendant denies the allegations contained in Paragraph 30 of the
17     Complaint.
18           31.    The prosecution of separate actions by the individual Class Members, even
19     if possible, would create a substantial risk of (a) inconsistent or varying adjudications
20     with respect to individual Class Members against the Defendants and which would
21     establish potentially incompatible standards of conduct for the Defendants, and/or (b)
22     adjudications with respect to individual Class Members which would, as a practical
23     matter, be dispositive of the interests of other Class Members not parties to the
24     adjudications or which would substantially impair or impede the ability of the Class
25     Members to protect their interests. Further, the claims of the individual members of the
26     class are not sufficiently large to warrant vigorous individual prosecution considering
27     all of the concomitant costs and expenses.
28
                                                           12
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 13 of 54 Page ID #:267



 1           ANSWER: Defendant denies the allegations contained in Paragraph 31 of the
 2     Complaint.
 3           32.    Such a pattern, practice, and uniform administration of enterprise-wide
 4     policies and practices regarding illegal and improper compensation, as described herein,
 5     creates an entitlement to recovery by the Plaintiffs and the Class Members identified
 6     herein, in a civil action, for the unpaid balance of the full amount of unpaid and/or
 7     withheld compensation, including interest thereon, applicable penalties and premium
 8     pay, reasonable attorneys’ fees, and costs of suit according to the mandates of, inter alia.
 9     Labor Code §§ 226, 1194, and Code of Civil Procedure § 1021.5.
10           ANSWER: Defendant denies the allegations contained in Paragraph 32 of the
11     Complaint.
12           33.    Proof of common business practices and/or factual patterns, which the
13     named Plaintiffs experienced and are representative of, will establish the right of each
14     of the members of the proposed class to recover on the causes of action alleged herein.
15           ANSWER: Defendant denies the allegations contained in Paragraph 33 of the
16     Complaint.
17           34.    The putative class is commonly entitled to a specific fund with respect to
18     the compensation illegally and unfairly retained by Defendants. The class is commonly
19     entitled to restitution of those funds being improperly withheld by Defendants. This
20     action is brought for the benefit of the entire class and will result in the creation of a
21     common fund.
22           ANSWER: Defendant denies the allegations contained in Paragraph 34 of the
23     Complaint.
24                                  SUBSTANTIVE ALLEGATIONS
25     Working for J.B. Hunt
26           35.    J.B. Hunt truck drivers perform an integral and essential aspect of its
27     business: the delivery of cargo. On its website, J.B. Hunt advertises that it is one of the
28
                                                           13
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 14 of 54 Page ID #:268



 1     “largest transportation logistics companies in North America.” It also advertises that
 2     “Our service offerings include transportation of full truckload containerizable freight,
 3     which we directly transport utilizing our company-controlled revenue equipment and
 4     company drivers or independent contractors. We also have arrangements with most of
 5     the major North American rail carriers to transport truckload freight in containers and
 6     trailers.”
 7            ANSWER: Defendant admits its website contains or previously contained the
 8     quoted statements, but denies the remaining allegations contained in Paragraph 35 of the
 9     Complaint.
10            36.   In the “intermodal” section of its website, J.B. Hunt advertises that it “J.B.
11     Hunt operates the largest fleet of company-owned 53’ containers and one of the largest
12     drayage fleets in the world” and its “company-owned and contracted drayage network
13     executes door-to-door intermodal service.”
14            ANSWER: Defendant admits the allegations contained in Paragraph 36 of the
15     Complaint.
16            37.   In short, the delivery of cargo is J.B. Hunt’s principal business operation.
17     Without its truck drivers, J.B. Hunt could not carry on its business.
18            ANSWER: Defendant denies the allegations contained in Paragraph 37 of the
19     Complaint.
20            38.   Plaintiffs and Class Members are hired by J.B. Hunt as intermodal truck
21     drivers. They provide transportation services strictly at one or more of J.B. Hunt’s
22     intermodal locations.
23            ANSWER: Defendant denies the allegations contained in Paragraph 38 of the
24     Complaint.
25            39.   J.B. Hunt, as a matter of policy and procedure, designates Plaintiffs and
26     Class Members as independent contractors.
27            ANSWER: Defendant admits that Plaintiffs and the putative class members they
28
                                                           14
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 15 of 54 Page ID #:269



 1     seek to represent are independent contractors, but denies it is merely “a matter of policy
 2     and procedure” and denies the remaining allegations contained in Paragraph 39 of the
 3     Complaint.
 4           40.    Despite labelling these drivers as independent contractors, J.B. Hunt retains
 5     the absolute right to terminate Plaintiff and the Class at-will upon 30 days’ notice.
 6           ANSWER: Defendant denies the allegations contained in Paragraph 40 of the
 7     Complaint.
 8           41.    Plaintiffs were solely paid on a piece rate basis. They were not compensated
 9     for any other work that they regularly performed and were generally required to work at
10     least 10 hours a day. They were not provided meal breaks or rest periods by Defendants.
11     They did not receive pay stubs that, among other issues, recorded their rate of pay, the
12     number of hours that they worked, or broke out the total hours of compensable rest and
13     recovery periods.
14           ANSWER: Defendant denies the allegations contained in Paragraph 41 of the
15     Complaint.
16     J.B. Hunt’s Misclassification of Plaintiffs and Class Members
17           42.    Under the applicable statutes and Wage Order regulations, J.B. Hunt is the
18     “employer” of Plaintiffs and Class Members because the J.B. Hunt has engaged them to
19     do something of benefit for it or a third-party (Labor Code § 2750), and because it
20     exercises pervasive control over the drivers and retains all necessary control over their
21     business enterprise. Further, J.B. Hunt exercised control over the wages, hours, and/or
22     working conditions of the drivers, so as to render all class members employees.
23           ANSWER: Defendant denies the allegations contained in Paragraph 42 of the
24     Complaint.
25           43.    Additionally, under the applicable IWC Wage Order, a worker in California
26     cannot be an independent contractor unless the hirer can prove: (A) that the worker is
27     free from the control and direction of the hirer in connection with the performance of
28
                                                           15
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 16 of 54 Page ID #:270



 1     the work, both under the contract for the performance of such work and in fact; and, (B)
 2     that the worker performs work that is outside the usual course of the hiring entity’s
 3     business; and (C) that the worker is customarily engaged in an independently established
 4     trade, occupation, or business of the same nature as the work performed for the hiring
 5     entity.
 6               ANSWER: Defendant denies the allegations contained in Paragraph 43 of the
 7     Complaint.
 8               44.   As discussed in the following paragraphs, J.B. Hunt cannot prove that it
 9     meets any of the above requirements, so J.B. Hunt misclassifies Plaintiffs and Class
10     Members as independent contractors instead of employees.
11               ANSWER: Defendant denies the allegations contained in Paragraph 44 of the
12     Complaint.
13               45.   First, J.B. Hunt retains and exercises significant control over the details of
14     Plaintiffs’ and Class Members’ schedules, routes, deliveries, the manner and means of
15     how the delivery work is performed, and all necessary aspects of their working
16     conditions. Among other things, J.B. Hunt holds Plaintiffs and Class Members to strict
17     standards of service pervasive throughout the entire delivery process and requires them
18     to adhere to all “customer requirements” and to meet “customer service” standards
19     regarding J.B. Hunt’s customers.
20               ANSWER: Defendant denies the allegations contained in Paragraph 45 of the
21     Complaint.
22               46.   Second, the service provided by Plaintiffs and Class Members—truck
23     driving—is not an independently established trade such as a plumber or electrician.
24     Rather, they are integral and central to the operation of J.B. Hunt’s core business. J.B.
25     Hunt provides transportation services. Plaintiffs and Class Members perform these
26     services for J.B. Hunt: they are hired to transport and deliver cargo in California based
27     on times, locations, and for fees determined by J.B. Hunt. Indeed, J.B. Hunt employs
28
                                                              16
                                              Case No. 2:19-cv-01334-SVW-SS
                        Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                           Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 17 of 54 Page ID #:271



 1     company drivers, who perform the same duties as Plaintiffs and Class Members.
 2           ANSWER: Defendant denies the allegations contained in Paragraph 46 of the
 3     Complaint.
 4           47.    Third, J.B. Hunt prevents Plaintiffs and Class Members from engaging in
 5     an independently established trade, occupation, or business by refusing to allow them to
 6     use their trucks for any purposes other than J.B. Hunt’s business.
 7           ANSWER: Defendant denies the allegations contained in Paragraph 47 of the
 8     Complaint.
 9           48.    Pursuant to J.B. Hunt’s uniform policies and practices, J.B. Hunt retains
10     almost unfettered control over Plaintiffs’ and Class Members’ trucks. It requires that
11     Plaintiffs and Class Members lease their truck to J.B. Hunt, and Plaintiffs and Class
12     Members are prevented from entering into any agreement for the use of the Truck for
13     the benefit of anyone but J.B. Hunt. Additionally, J.B. Hunt retains exclusive possession,
14     control, and use of the equipment for the duration of the Lease. Any deviation from this
15     policy requires written permission from J.B. Hunt, or the driver may face immediate
16     termination. Further, J.B. Hunt also requires Plaintiffs and Class Members to have their
17     trucks inspected when J.B. Hunt requires and at the place of J.B. Hunt’s choosing.
18           ANSWER: Defendant denies the allegations contained in Paragraph 48 of the
19     Complaint.
20           49.    J.B. Hunt dictates the manner in which Plaintiffs and Class Members
21     perform their work. For example, it requires Plaintiffs and Class Members to transport
22     the freight tendered to it by J.B. Hunt from point of origin to point of destination in a
23     reasonable and timely manner. It also requires Plaintiffs and Class Members to make
24     every reasonable effort to perform freight transportation services hereunder in a prompt,
25     competent and diligent manner consistent with J.B. Hunt’s standards of customer service
26     and satisfaction, and to comply with J.B. Hunt’s operating policies and procedures.
27     Further, Plaintiff and the Class Members are required to adhere to customer service
28
                                                           17
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 18 of 54 Page ID #:272



 1     expectations that must be met in servicing J.B. Hunt’s transportation needs.
 2              ANSWER: Defendant denies the allegations contained in Paragraph 49 of the
 3     Complaint.
 4              50.    Plaintiffs and Class Members are required to either purchase or rent an on-
 5     board computer from J.B. Hunt for dispatch and tracking purposes. That on-board
 6     computer tracks every movement on Plaintiffs’ and Class Members’ trucks, even when
 7     they are not performing work for J.B. Hunt.
 8              ANSWER: Defendant denies the allegations contained in Paragraph 50 of the
 9     Complaint.
10              51.    J.B. Hunt further retains the sole discretion to modify and terminate
11     Plaintiffs’ and Class Members’ piece-rate compensation rates and fees reimbursement
12     rates.
13              ANSWER: Defendant denies the allegations contained in Paragraph 51 of the
14     Complaint.
15              52.    J.B. Hunt requires Plaintiffs and Class Members to obtain and maintain
16     insurance at their own expense, and to name J.B. Hunt as an additional insured under
17     the policies.
18              ANSWER: Defendant denies the allegations contained in Paragraph 52 of the
19     Complaint.
20              53.    Plaintiffs and Class Members are uniformly required to pay many
21     employment- related expenses including, fuel, oil, tires and equipment, vehicle
22     maintenance costs and repairs, various taxes and assessments, and expenses necessary
23     to keep their trucks in compliance with all federal and state safety laws and regulations.
24     Additionally, Plaintiffs and Class Members are required to pay J.B. Hunt “administrative
25     fees,” such as $50 per year to compensate J.B. Hunt “for the cost of qualifying
26     contractor’s drivers under US DOT regulations” a 15% fee for paying for driver
27     qualification services (which Plaintiffs and Class Members are required to reimburse
28
                                                              18
                                              Case No. 2:19-cv-01334-SVW-SS
                        Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                           Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 19 of 54 Page ID #:273



 1     J.B. Hunt for anyway).
 2           ANSWER: Defendant denies the allegations contained in Paragraph 53 of the
 3     Complaint.
 4           54.    Defendant further retains the right to set schedules for Plaintiff and Class
 5     Members at its convenience (e.g. the right to assign pick-up and/or delivery dates and
 6     times in order for J.B. Hunt to maintain customer satisfaction).
 7           ANSWER: Defendant denies the allegations contained in Paragraph 54 of the
 8     Complaint.
 9           55.    J.B. Hunt regularly exercises this right. Accordingly, Plaintiffs and Class
10     Members are expected to work at least 10 hours per day, five days per week, and are
11     assigned a specific shift that they are expected to adhere to every day.
12           ANSWER: Defendant denies the allegations contained in Paragraph 55 of the
13     Complaint.
14           56.    Additionally, J.B. Hunt unilaterally set the prices charged to its customers,
15     and Plaintiffs and Class Members have no control over those prices.
16           ANSWER: Defendant denies the allegations contained in Paragraph 56 of the
17     Complaint.
18           57.    Despite the above, J.B. Hunt knowingly and intentionally misclassifies
19     Plaintiffs and Class Members as independent contractors when, under California law,
20     they are employees who are working within J.B. Hunt’s business, providing the service
21     that J.B. Hunt exists to provide to its customers.
22           ANSWER: Defendant denies the allegations contained in Paragraph 57 of the
23     Complaint.
24     J.B. Hunt’s Failure to Pay Overtime Wages
25           58.    At all relevant times herein, California Labor Code sections 510 and 1198
26     and IWC Wage Order 9, section 3, make it unlawful for an employer to employ persons
27     without compensating them at one and a half times or double the employee’s regular
28
                                                           19
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 20 of 54 Page ID #:274



 1     rate of pay depending on the number of hours worked by the employee in a daily or
 2     weekly basis.
 3           ANSWER: Defendant denies the allegations contained in Paragraph 58 of the
 4     Complaint.
 5           59.    California Labor Code section 510 provides for overtime compensation at
 6     one- and-one-half times the regular hourly rate for hours worked in excess of eight (8)
 7     hours in a day or forty (40) hours in a week or for the first eight (8) hours worked on the
 8     seventh day of work.
 9           ANSWER: Defendant denies the allegations contained in Paragraph 59 of the
10     Complaint.
11           60.    California Labor Code section 510 also provides for overtime
12     compensation at twice the regular hourly rate for hours worked in excess of twelve (12)
13     hours in a day or in excess of eight (8) hours in a day on the seventh day of work. For
14     piece rate workers, the DLSE has published the formula for determining overtime
15     compensation, whereby workers receive 1 1/2 times their piece rate for work performed
16     during the time that exceeds eight hours in the workday and double their piece rate for
17     work performed after the 12th hour of the workday.
18           ANSWER: Defendant denies the allegations contained in Paragraph 60 of the
19     Complaint.
20           61.    IWC Wage Order 9, section 3, requires employers to pay their employees
21     one and a half times the employee’s regular rate of pay for all hours worked in excess
22     of eight (8) hours in a workday or more than forty (40) hours in a workweek.
23           ANSWER: Defendant denies the allegations contained in Paragraph 61 of the
24     Complaint.
25           62.    IWC Wage Order 9, section 3, further requires that employers pay their
26     employees double the employees regular rate of pay for all hours worked in excess of
27     twelve (12) hours in a workday and for all hours worked in excess of eight (8) hours on
28
                                                             20
                                             Case No. 2:19-cv-01334-SVW-SS
                       Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                          Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 21 of 54 Page ID #:275



 1     the seventh (7th) consecutive day of work in a workweek.
 2           ANSWER: Defendant denies the allegations contained in Paragraph 62 of the
 3     Complaint.
 4           63.    During the relevant time period, Plaintiffs and Class Members regularly
 5     worked in excess of eight (8) hours in a day, in excess of twelve (12) hours in a day,
 6     and/or in excess of forty (40) hours in a week, yet J.B. Hunt failed to pay delivery
 7     workers overtime compensation in violation of California Labor Code sections 510 and
 8     1198 and IWC Wage Order 9, section 3.
 9           ANSWER: Defendant denies the allegations contained in Paragraph 63 of the
10     Complaint.
11     J.B. Hunt’s Failure to Provide Meal Periods
12           64.    At all times relevant hereto, California Labor Code sections 226.7 and 512
13     and IWC Wage Order 9, section 11, required employers to provide employees with a
14     first meal period of not less than thirty (30) minutes during which they are relieved of
15     all duty before working more than five (5) hours and a second meal period of not less
16     than thirty (30) minutes during which they are relieved of all duty before working more
17     than ten (10) hours per day.
18           ANSWER: Defendant denies the allegations contained in Paragraph 64 the
19     Complaint.
20           65.    At all times relevant hereto, California Labor Code section 226.7(b) and
21     IWC Wage Order 9, section 11, required employers to pay one hour of additional pay at
22     the regular rate of compensation for each employee and each workday that a proper meal
23     period is not provided.
24           ANSWER: Defendant denies the allegations contained in Paragraph 65 the
25     Complaint.
26           66.    J.B. Hunt did not have, maintain, or publish a compliant meal period policy.
27           ANSWER: Defendant denies the allegations contained in Paragraph 66 of the
28
                                                           21
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 22 of 54 Page ID #:276



 1     Complaint.
 2           67.    Further, by improperly classifying Plaintiff and Class Members as
 3     independent contractors, J.B. Hunt affirmatively represented to Plaintiff and the Class
 4     that they had no rights to receive the meal periods that were legally required to be
 5     provided by J.B. Hunt.
 6           ANSWER: Defendant denies the allegations contained in Paragraph 67 of the
 7     Complaint.
 8           68.    J.B. Hunt failed to provide breaks, keep records of break times and did not
 9     inform Plaintiffs and Class Members of their rights to a thirty (30) minute, uninterrupted,
10     duty-free meal break under California law.
11           ANSWER: Defendant denies the allegations contained in Paragraph 68 of the
12     Complaint.
13           69.    J.B. Hunt regularly failed to provide a timely thirty (30) minute off-duty
14     meal period to delivery workers when working more than five (5) hours in a day.
15           ANSWER: Defendant denies the allegations contained in Paragraph 69 of the
16     Complaint.
17           70.    J.B. Hunt further regularly failed to provide a second timely thirty (30)
18     minute meal period to delivery workers who worked more than ten (10) hours in a day.
19           ANSWER: Defendant denies the allegations contained in Paragraph 70 of the
20     Complaint.
21     J. B. Hunt’s Failure to Permit and Compensate for Rest Periods
22           71.    At all times relevant hereto, California Labor Code section 226.7 and IWC
23     Wage Order, 9, section 12, required employers to authorize, permit, and provide a ten
24     (10) minute paid rest period for each four (4) hours of work, during which employees
25     are relieved of all duty. Such breaks are paid and counted as hours worked.
26           ANSWER: Defendant denies the allegations contained in Paragraph 71 the
27     Complaint.
28
                                                           22
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 23 of 54 Page ID #:277



 1             72.   At all times relevant hereto, California Labor Code section 226.7(b) and
 2     IWC Wage Order, 9, section 12, required employers to pay one hour of additional pay
 3     at the regular rate of compensation for each employee and each workday that a proper
 4     rest period is not provided.
 5             ANSWER: Defendant denies the allegations contained in Paragraph 72 the
 6     Complaint.
 7             73.   J.B. Hunt did not have, maintain, or publish a compliant rest period policy.
 8             ANSWER: Defendant denies the allegations contained in Paragraph 73 of the
 9     Complaint.
10             74.   Further, by improperly classifying Plaintiff and the Class as independent
11     contractors, J.B. Hunt affirmatively represented to Plaintiff and the Class that they had
12     no rights to receive the rest periods that were legally required to be provided by J.B.
13     Hunt.
14             ANSWER: Defendant denies the allegations contained in Paragraph 74 of the
15     Complaint.
16             75.   J.B. Hunt regularly failed to provide a ten (10) minute paid rest period for
17     each four (4) hours of work, during which the delivery workers should have been
18     relieved of all duty.
19             ANSWER: Defendant denies the allegations contained in Paragraph 75 of the
20     Complaint.
21             76.   As a result of J.B. Hunt’s compensation scheme, J.B. Hunt failed to
22     compensate their delivery workers for break times when breaks were not provided.
23     Defendants’ compensation scheme did not permit paid rest breaks as mandated by
24     California law.
25             ANSWER: Defendant denies the allegations contained in Paragraph 76 of the
26     Complaint.
27             77.   J.B. Hunt regularly failed to pay one hour of additional pay at the regular
28
                                                            23
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 24 of 54 Page ID #:278



 1     rate of compensation for each delivery worker each workday that a proper rest period
 2     was not provided.
 3           ANSWER: Defendant denies the allegations contained in Paragraph 77 of the
 4     Complaint.
 5     J.B. Hunt’s Failure to Maintain Adequate Employment Records and Failure to
 6     Provide Accurate Itemized Wage Statements
 7           78.    At all times relevant hereto, California Labor Code section 226 and IWC
 8     Wage Order, 9, section 7, required employers to maintain adequate employment records
 9     and provide employees with accurate itemized wage statements showing gross wages,
10     total hours worked, all applicable hourly rates worked during each pay period, the
11     corresponding number of hours worked at each hourly rate, and the beginning and end
12     of all meal breaks taken.
13           ANSWER: Defendant denies the allegations contained in Paragraph 78 the
14     Complaint.
15           79.    Wage statements provided by J.B. Hunt do not show all wages earned, all
16     hours worked, or all applicable rates, in violation of the California Labor Code section
17     226, IWC Wage Order 9, section 7.
18           ANSWER: Defendant denies the allegations contained in Paragraph 79 of the
19     Complaint.
20           80.    Moreover, J.B. Hunt did not maintain adequate records of all wages earned,
21     hours worked and meal breaks taken.
22           ANSWER: Defendant denies the allegations contained in Paragraph 80 of the
23     Complaint.
24     J.B. Hunt’s Failure to Indemnify Delivery Workers for Its Business Expenses
25           81.    At all times relevant hereto, California Labor Code section 2802 required
26     employers to indemnify their employees for “all necessary expenditures or losses
27     incurred by the employee in direct consequence of the discharge of his or her duties, or
28
                                                           24
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 25 of 54 Page ID #:279



 1     of his or her obedience to the directions of the employer...”
 2           ANSWER: Defendant denies the allegations contained in Paragraph 81 the
 3     Complaint.
 4           82.    IWC Wage Order 9, section 9, requires employers to maintain tools and
 5     equipment required by the employer or that are necessary to the performance of the job.
 6           ANSWER: Defendant denies the allegations contained in Paragraph 82 of the
 7     Complaint.
 8           83.    J.B. Hunt have failed to reimburse Plaintiffs and Class Members for all
 9     business-related expenses and costs delivery workers incurred including, but not limited
10     to, fuel, maintenance, repairs, uniform costs and expenses, scanner fees, cell phone fees,
11     GPS service fees, and liability and other insurance covering work place injuries or
12     property damage.
13           ANSWER: Defendant denies the allegations contained in Paragraph 83 of the
14     Complaint.
15           84.    J.B. Hunt also takes deductions from Plaintiffs’ and Class Members’
16     paychecks for work-related expenditures in direct consequence of their job duties.
17           ANSWER: Defendant denies the allegations contained in Paragraph 84 of the
18     Complaint.
19     J.B. Hunt’s Unlawful Deductions from Delivery Workers’ Wages
20           85.    At all times relevant hereto, IWC Wage Order 9, section 8, required that no
21     employer shall make any deduction from the wage or require any reimbursement from
22     an employee for any cash shortage, breakage, or loss of equipment, unless it can be
23     shown that the shortage, breakage, or loss is caused by a dishonest or willful act, or by
24     the gross negligence of the employee.
25           ANSWER: Defendant denies the allegations contained in Paragraph 85 of the
26     Complaint.
27           86.    Wage statements provided by J.B. Hunt show deductions from Plaintiffs’
28
                                                           25
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 26 of 54 Page ID #:280



 1     and Class Members’ paychecks for work-related expenditures they incurred in direct
 2     consequence of their job duties, in violation of the IWC Wage Order number 9,
 3     section 8.
 4           ANSWER: Defendant denies the allegations contained in Paragraph 86 of the
 5     Complaint.
 6     J.B. Hunt’s Intentional Misclassification of Delivery Workers as Independent
 7     Contractors
 8           87.     At all times relevant hereto, California Labor Code section 226.8 makes it
 9     unlawful for an employer to willfully misclassify an individual as an independent
10     contractor.
11           ANSWER: Defendant denies the allegations contained in Paragraph 87 of the
12     Complaint.
13           88.     J.B. Hunt willfully and intentionally misclassified Plaintiffs and Class
14     Members as independent contractors and in doing to, failed to provide the workers with
15     all of the rights and protections afforded them under the wage and hour laws, thereby
16     resulting in all of the violations alleged herein, including, but not limited to, unlawfully
17     charging workers fees and making unlawful deductions from workers’ wages in
18     violation of Labor Code provisions.
19           ANSWER: Defendant denies the allegations contained in Paragraph 88 of the
20     Complaint.
21     J.B. Hunt’s Conduct Violated PAGA
22           89.     Plaintiffs also claim herein, on behalf of themselves and the proposed class
23     members, all penalties permitted by the Labor Code Private Attorneys General Act of
24     2004 (“PAGA”), Labor Code § 2698, et seq. By letter dated June 22, 2018, Plaintiffs gave
25     written notice to the Labor and Workforce Development Agency and J.B. Hunt of the
26     specific provisions of the Labor Code alleged to have been violated, including the facts
27     and theories to support the alleged violations. If the LWDA refuses to investigate the
28
                                                            26
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 27 of 54 Page ID #:281



 1     above claims, Plaintiffs will seek leave to amend the Complaint to claim penalties under
 2     PAGA.
 3           ANSWER: Defendant admits that Plaintiffs allege a claim under the Private
 4     Attorneys General Act, but denies it has violated PAGA and denies the remaining
 5     allegations contained in Paragraph 89 of the Complaint.
 6                                      FIRST CAUSE OF ACTION
 7                                   FOR DECLARATORY RELIEF
 8                                            (Labor Code § 3357)
 9           90.    Plaintiffs re-allege and incorporate by reference all of the preceding
10     paragraphs of this complaint, as though set forth in full at this point.
11           ANSWER: For its response to Paragraph 90 of the Complaint, Defendant
12     incorporates by reference its responses to the allegations contained in Paragraphs 1
13     through 89 of the Complaint.
14           91.    Pursuant to California Labor Code section 3357, Plaintiffs and Class
15     Members are entitled to a presumption that they are in fact Defendants’ employees. The
16     same holds true under the applicable wage order. Dynamex Operations West, Inc. v.
17     Superior Court, 2018 WL 1999120 (2018).
18           ANSWER: Defendant denies the allegations contained in Paragraph 91 of the
19     Complaint.
20           92.    An actual controversy has arisen between Plaintiffs and the Class
21     Members, on one hand, and Defendants on the other, as to whether Defendants
22     misclassified Plaintiffs and Class Members as “independent contractors” when, in fact,
23     Plaintiffs and Class Members were and are Defendants’ employees.
24           ANSWER: Defendant denies the allegations contained in Paragraph 92 of the
25     Complaint.
26           93.    Plaintiffs and the Class Members seek declaratory relief against Defendants
27     herein and in Plaintiffs’ favor, declaring that they were and are Defendants’ employees
28
                                                           27
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 28 of 54 Page ID #:282



 1     and, further, declares Defendants’ practices to be unlawful, and which provides for
 2     recovery of all sums determined by this Court to be owed by Defendants, and each of
 3     them, to Plaintiffs and the Class Members.
 4           ANSWER: Defendant denies the allegations contained in Paragraph 93 of the
 5     Complaint.
 6                                    SECOND CAUSE OF ACTION
 7                          FOR FAILURE TO PAY MINIMUM WAGE
 8                                            (Labor Code § 3357)
 9           94.    Plaintiffs re-allege and incorporate by reference all of the preceding
10     paragraphs of this complaint, as though set forth in full at this point.
11           ANSWER: For its response to Paragraph 94 of the Complaint, Defendant
12     incorporates by reference its responses to the allegations contained in Paragraphs 1
13     through 93 of the Complaint.
14           95.    Notwithstanding the unconscionable piece-rate policies and procedures
15     that Defendants require the delivery workers to agree to as a condition of employment,
16     Plaintiffs and Plaintiffs and Class Members are Defendants’ employees, as heretofore
17     alleged, because, inter alia, Defendants engage, suffer, or permit the delivery workers to
18     work for them, yet retain all necessary control over their business and exercise
19     significant control over the wages, hours of work, and working conditions of the
20     Plaintiffs and class members.
21           ANSWER: Defendant denies the allegations contained in Paragraph 95 of the
22     Complaint.
23           96.    Defendants provide the quintessential “tools” for Plaintiffs and Class
24     Members, including without limitation the cargo to be transported, the on board
25     computer to communicate with dispatch, and the terminals in which the cargo is loaded
26     and unloaded, among others. Defendants control the rates paid, the loads assigned, the
27     number of loads, the timing of the loads and the hours worked. Defendants demand strict
28
                                                           28
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 29 of 54 Page ID #:283



 1     compliance with Defendants’ customer service and service and compliance standards
 2     when transporting cargo, and, as alleged herein, assume full control over Plaintiffs’ and
 3     Class Members’ vehicles.
 4           ANSWER: Defendant denies the allegations contained in Paragraph 96 of the
 5     Complaint.
 6           97.     Among Defendants’ requirements are that the vehicles may not be used to
 7     transport cargo for any other company or purpose at any time.
 8           ANSWER: Defendant denies the allegations contained in Paragraph 97 of the
 9     Complaint.
10           98.     When Plaintiffs’ and Class Members’ working hours are divided into the
11     amount of compensation paid by Defendants, the result is an hourly rate that is less than
12     that set by the IWC Minimum Wage Order. This result is further exacerbated when the
13     unlawful deductions and unreimbursed business expenses are deducted from the gross
14     wages paid.
15           ANSWER: Defendant denies the allegations contained in Paragraph 98 of the
16     Complaint.
17           99.     Furthermore, insofar as Plaintiffs and Class Members are only paid for the
18     pieces (i.e., deliveries) they complete, they are not paid at all for time worked not
19     covered by the piece rate system such as conducting required inspections, cleaning
20     trucks and shipping containers, detention time until a certain threshold is reached, and
21     time attending training and other meetings. Additionally, and because Defendants have
22     no rest break policy, the delivery workers are not paid, at all, for the rest periods that the
23     Labor Code and Wage Order designate as “hours worked.” In each and every instance,
24     the workers receive less than the minimum wage for their mandated rest periods.
25           ANSWER: Defendant denies the allegations contained in Paragraph 99 of the
26     Complaint.
27           100. Labor Code § 1197 provides: “The minimum wage for employees fixed by
28
                                                            29
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 30 of 54 Page ID #:284



 1     the commission is the minimum wage to be paid to employees, and the payment of a
 2     less wage than the minimum so fixed is unlawful.”
 3             ANSWER: Defendant admits the allegations contained in Paragraph 100 of the
 4     Complaint.
 5             101. Labor Code § 1194 provides: “Notwithstanding any agreement to work for
 6     a lesser wage, any employee receiving less than the legal minimum wage or the legal
 7     overtime compensation applicable to the employee is entitled to recover in a civil action
 8     the unpaid balance of the full amount of this minimum wage or overtime compensation,
 9     including interest thereon, reasonable attorney's fees, and costs of suit.”
10             ANSWER: Defendant admits the allegations contained in Paragraph 101 of the
11     Complaint.
12             102. Labor Code § 1194.2(a) provides: “In any action under ... Section 1194 to
13     recover wages because of the payment of a wage less than the minimum wage fixed by
14     an order of the commission, an employee shall be entitled to recover liquidated damages
15     in an amount equal to the wages unlawfully unpaid and interest thereon.”
16             ANSWER: Defendant admits the allegations contained in Paragraph 102 of the
17     Complaint.
18             103. Insofar as Defendants, and each of them, failed to pay Plaintiffs and Class
19     Members an amount that was at least the same as the applicable minimum wage,
20     Defendants, and each of them, were and are in violation of the applicable wage and hour
21     laws.
22             ANSWER: Defendant denies the allegations contained in Paragraph 103 of the
23     Complaint.
24             104. Wherefore, Plaintiffs and Class Members class are entitled to damages in
25     the sum of unpaid wages, liquidated damages, and the other relief provided by the Labor
26     Code, in an amount according to proof at the time of trial.
27             ANSWER: Defendant denies the allegations contained in Paragraph 104 of the
28
                                                            30
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 31 of 54 Page ID #:285



 1     Complaint.
 2                                     THIRD CAUSE OF ACTION
 3                               FOR FAILURE TO PAY OVERTIME
 4                       (Labor Code §§ 510, 1194, 1198, and Wage Order)
 5           105. Plaintiffs re-allege and incorporate by reference all of the preceding
 6     paragraphs of this complaint, as though set forth in full at this point.
 7           ANSWER: For its response to Paragraph 105 of the Complaint, Defendant
 8     incorporates by reference its responses to the allegations contained in Paragraphs 1
 9     through 104 of the Complaint.
10           106. Under California law, eight hours a day constitutes a day’s work. Any work
11     in excess of eight hours a day or 40 hours per week must be compensated at the rate of
12     one-and- one-half times the worker’s regular hourly rate. Any work in excess of 12 hours
13     in a work day must be compensated at the rate of two times the worker’s regular hourly
14     rate. (Labor Code §§ 510(a), 1198, and IWC Wage Order 9). Likewise, the DLSE has
15     published the analogous formula to be utilized for piece rate workers.
16           ANSWER: Defendant denies the allegations contained in Paragraph 106 of the
17     Complaint.
18           107. Plaintiffs and Class Members regularly worked more than eight hours a
19     day, and often more than 12 hours a day. Plaintiffs allege on information and belief that
20     delivery records maintained by Defendants will demonstrate when they reported for
21     work and when they concluded their day’s work. Plaintiffs and the Class Members were
22     entitled to premium pay, pursuant to Labor Code § 510(a), for the hours worked beyond
23     eight hours in a single work day.
24           ANSWER: Defendant denies the allegations contained in Paragraph 107 of the
25     Complaint.
26           108. Plaintiffs and the members of the putative class are entitled to recover their
27     unpaid overtime wages, including interest thereon, reasonable attorneys’ fees, and costs
28
                                                           31
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 32 of 54 Page ID #:286



 1     of suit, pursuant to Labor Code § 1194(a).
 2           ANSWER: Defendant denies the allegations contained in Paragraph 108 of the
 3     Complaint.
 4                                   FOURTH CAUSE OF ACTION
 5                       FOR FAILURE TO PROVIDE MEAL BREAKS
 6                          (Labor Code §§ 226.7, 512, and Wage Order)
 7           109. Plaintiffs re-allege and incorporate by reference all of the preceding
 8     paragraphs of this complaint, as though set forth in full at this point.
 9           ANSWER: For its response to Paragraph 109 of the Complaint, Defendant
10     incorporates by reference its responses to the allegations contained in Paragraphs 1
11     through 108 of the Complaint.
12           110. Under California law, and as applicable hereto, no worker may be
13     compelled to labor for a work period of five or more hours without being provided with
14     a 30-minute, duty-free meal break. Likewise, no worker may be compelled to work for
15     more than 10 hours in a single day, without being provided with a second, 30-minute,
16     duty-free meal break. (Labor Code § 512 and Part 11 of Wage Order 9.)
17           ANSWER: Defendant denies the allegations contained in Paragraph 110 of the
18     Complaint.
19           111. Defendants failed to provide the required meal breaks to Plaintiffs and
20     Class Members, even though they regularly labored for work periods of more than five
21     hours, without a meal break, and workdays of more than 10 hours, without a second
22     meal break. Plaintiffs allege, on information and belief, that Defendants had no policy,
23     procedure, or practice with regard to the provision of meal breaks to the delivery workers
24     and that the lack of such policy, procedure, and practice led to the result that none of the
25     delivery workers were provided with the required meal breaks.
26           ANSWER: Defendant denies the allegations contained in Paragraph 111 of the
27     Complaint.
28
                                                           32
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 33 of 54 Page ID #:287



 1           112. Pursuant to Labor Code § 226.7(b), each Plaintiff and each member of the
 2     putative class is entitled to recover from Defendants the sum of one hour of pay at their
 3     regular rate for each meal period that was not provided by Defendants.
 4           ANSWER: Defendant denies the allegations contained in Paragraph 112 of the
 5     Complaint.
 6                                      FIFTH CAUSE OF ACTION
 7                        FOR FAILURE TO PROVIDE REST BREAKS
 8                          (Labor Code §§ 226.7, 512, and Wage Order)
 9           113. Plaintiffs re-allege and incorporate by reference all of the preceding
10     paragraphs of this complaint, as though set forth in full at this point.
11           ANSWER: For its response to Paragraph 113 of the Complaint, Defendant
12     incorporates by reference its responses to the allegations contained in Paragraphs 1
13     through 112 of the Complaint.
14           114. Under California law, and as applicable hereto, employers must authorize
15     and provide a ten-minute, duty-free rest break for every four hours of work in a workday.
16     (Part 12 of Wage Order 9.) The rest period shall be counted as “hours worked.”
17           ANSWER: Defendant denies the allegations contained in Paragraph 114 of the
18     Complaint.
19           115. Defendants failed to authorize and/or provide the required rest breaks to
20     Plaintiffs and the Class Members, even though Plaintiffs and the Class Members
21     regularly labored for work periods of more than four hours, without a rest break, and
22     workdays of more than 10 hours, without additional rest breaks. Plaintiffs allege, on
23     information and belief, that Defendants had no policy, procedure, or practice that
24     affirmatively authorized rest breaks to the delivery workers, and in fact Defendants
25     affirmatively represented that Plaintiff and the Class Members were Independent
26     Contractors not entitled to be provided rest breaks by J.B. Hunt. Defendants’ uniform
27     policies procedures and practices constitute a failure to authorize such breaks and led to
28
                                                           33
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 34 of 54 Page ID #:288



 1     the result that required rest breaks were not provided.
 2           ANSWER: Defendant denies the allegations contained in Paragraph 115 of the
 3     Complaint.
 4           116. Further, as Defendants only compensated Plaintiffs and the Class
 5     Members, based on a piece rate and thus, did not have a mechanism to compensate
 6     Plaintiffs and Class Members for rest periods, even if taken, then Plaintiffs and Class
 7     Members could not and did not receive paid rest periods as required by California law.
 8           ANSWER: Defendant denies the allegations contained in Paragraph 116 of the
 9     Complaint.
10           117. Pursuant to Labor Code § 226.7(b), each Plaintiff and each member of the
11     putative class is entitled to recover from Defendants the sum of one hour of pay at their
12     regular rate for each rest period that was not authorized and/or provided by Defendants.
13           ANSWER: Defendant denies the allegations contained in Paragraph 117 of the
14     Complaint.
15                                     SIXTH CAUSE OF ACTION
16            FOR FAILURE TO MAINTAIN REQUIRED BUSINESS RECORDS
17                                  (Labor Code § 1174, Wage Order)
18           118. Plaintiffs re-allege and incorporate by reference all of the preceding
19     paragraphs of this complaint, as though set forth in full at this point.
20           ANSWER: For its response to Paragraph 118 of the Complaint, Defendant
21     incorporates by reference its responses to the allegations contained in Paragraphs 1
22     through 117 of the Complaint.
23           119. Labor Code § 1174 and IWC Wage order, number 9, section 7(A) require
24     every employer keep, at a central location, accurate information with respect to each
25     employee.
26           ANSWER: Defendant admits the allegations contained in Paragraph 119 of the
27     Complaint.
28
                                                           34
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 35 of 54 Page ID #:289



 1           120. Pursuant to IWC Wage Order, number 9, section 7(A) Defendants are
 2     required to keep the following employee information: (a) full name, home address,
 3     occupation, and social security number; (b) birth date, if under 18 years, and designation
 4     as a minor; (c) time records showing when the employee begins and ends each work
 5     period. Meal periods, split shift intervals and total daily hours worked shall also be
 6     recorded; (d) total wages paid each payroll period, including value of board, lodging, or
 7     other compensation actually furnished to the employee; (e) total hours worked in the
 8     payroll period and applicable rates of pay; and (f) when a piece rate or incentive plan is
 9     in operation, piece rates or an explanation of the incentive plan formula shall be provided
10     to employees. An accurate production record shall be maintained by the employer.
11           ANSWER: Defendant denies the allegations contained in Paragraph 120 of the
12     Complaint.
13           121. Pursuant to Labor Code § 1174, every employer in the state shall: “(c) keep
14     a record showing the names and addresses of all employees employed and the ages of
15     all minors; and (d) Keep, at a central location in the state or at the plants or
16     establishments at which employees are employed, payroll records showing the hours
17     worked daily by and the wages paid to, and the number of piece-rate units earned by and
18     any applicable piece rate paid to, employees employed at the respective plants or
19     establishments.” These records must be kept in accordance with rules established for
20     this purpose by Labor Commissioner, but in any case shall be kept on file for not less
21     than three years.
22           ANSWER: Defendant admits the allegations contained in Paragraph 121 of the
23     Complaint.
24           122. Defendants violated the foregoing provisions, in that Defendants failed to
25     maintain, at a central location, Plaintiffs’ aforementioned information with respect to
26     employment, and as a result violated both the Labor Code and IWC Wage Order. Such
27     conduct is “unlawful” and Plaintiffs and the Class Members are entitled to restitution
28
                                                           35
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 36 of 54 Page ID #:290



 1     under the Unfair Business Practices Act for all sums unlawfully withheld from their
 2     wages on account of Defendants’ unlawful conduct.
 3           ANSWER: Defendant denies the allegations contained in Paragraph 122 of the
 4     Complaint.
 5           123. Plaintiffs allege, on information and belief, that Defendants have applied
 6     this same policy, business practice, and/or custom to all Class Members.
 7           ANSWER: Defendant denies the allegations contained in Paragraph 123 of the
 8     Complaint.
 9                                    SEVENTH CAUSE OF ACTION
10         FAILURE TO REIMBURSE FOR NECESSARY BUSINESS EXPENSES
11                                             (Labor Code § 2802)
12           124. Plaintiffs re-allege and incorporate by reference all of the preceding
13     paragraphs of this complaint, as though set forth in full at this point.
14           ANSWER: For its response to Paragraph 124 of the Complaint, Defendant
15     incorporates by reference its responses to the allegations contained in Paragraphs 1
16     through 123 of the Complaint.
17           125. Under California law, workers are entitled to be indemnified “for all
18     necessary expenditures or losses incurred by them in direct consequence of the discharge
19     of their duties.”
20           ANSWER: Defendant admits that, under California Labor Code § 2802,
21     employees are entitled to be indemnified for all necessary expenditures or losses incurred
22     by them in the direct consequence of their duties, but denies the remaining allegations
23     contained in Paragraph 125 of the Complaint.
24           126. As previously alleged herein, Defendants maintain uniform policies,
25     procedures, and practices requiring Plaintiffs and Class Members to incur significant,
26     substantial, and ongoing necessary business expenses that rightfully should have been
27     borne by Defendants, and Defendants have failed to reimburse Plaintiffs and Class
28
                                                            36
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 37 of 54 Page ID #:291



 1     Members for the said expenses.
 2           ANSWER: Defendant denies the allegations contained in Paragraph 126 of the
 3     Complaint.
 4           127. Because these necessary expenses were incurred by Plaintiffs and Class
 5     Members in direct consequence of the discharge of their duties, Plaintiffs and Class
 6     Members are entitled to be indemnified, pursuant to Labor Code § 2802(b), with interest
 7     thereon beginning from the date that each expense was incurred.
 8           ANSWER: Defendant denies the allegations contained in Paragraph 127 of the
 9     Complaint.
10                                    EIGHTH CAUSE OF ACTION
11                      FOR IMPROPER DEDUCTIONS FROM WAGES
12                                   (Labor Code § 226; Wage Order)
13           128. Plaintiffs re-allege and incorporate by reference all of the preceding
14     paragraphs of this complaint, as though set forth in full at this point.
15           ANSWER: For its response to Paragraph 128 of the Complaint, Defendant
16     incorporates by reference its responses to the allegations contained in Paragraphs 1
17     through 127 of the Complaint.
18           129. California law prohibits an employer from deducting anything from an
19     employees’ wages, other than those deductions explicitly permitted by law. The fees
20     deducted from Plaintiffs’ and Class Members’ wages are not explicitly permitted by law.
21     Nevertheless, Defendants’ custom, policy and practice was and is to deduct these fees
22     from wages being paid to Plaintiffs and Class Members. This deduction was and is an
23     illegal deduction from wages under California law.
24           ANSWER: Defendant denies the allegations contained in Paragraph 129 of the
25     Complaint.
26           130. Further, California law prohibits an employer, in the absence of dishonesty
27     or gross negligence, from making any deduction or requiring any reimbursement for any
28
                                                           37
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 38 of 54 Page ID #:292



 1     cash shortage, breakage, or loss of equipment. However, Defendants had and have a
 2     policy, custom, and/or practice of making such unlawful deductions and requiring
 3     unlawful reimbursements, from Plaintiffs and Class Members.
 4           ANSWER: Defendant denies the allegations contained in Paragraph 130 of the
 5     Complaint.
 6           131. Plaintiffs and Class Members are entitled to recover from Defendants the
 7     amounts improperly and illegally deducted from their compensation, as well as the
 8     penalty specified in Labor Code § 226(e), an injunction to enjoin the continuation of this
 9     policy, practice and/or custom, and an award of reasonable costs and attorneys’ fees.
10           ANSWER: Defendant denies the allegations contained in Paragraph 131 of the
11     Complaint.
12                                     NINTH CAUSE OF ACTION
13                   FOR INADEQUATE AND/OR FAILURE TO PROVIDE
14                                ITEMIZED WAGE STATEMENTS
15                                     (Labor Code § 226 and 226.2)
16           132. Plaintiffs re-allege and incorporate by reference all of the preceding
17     paragraphs of this complaint, as though set forth in full at this point.
18           ANSWER: For its response to Paragraph 132 of the Complaint, Defendant
19     incorporates by reference its responses to the allegations contained in Paragraphs 1
20     through 131 of the Complaint.
21           133. Labor Code § 226 makes it unlawful for an employer to fail to provide
22     accurate and itemized wage statements to its employees.
23           ANSWER: Defendant denies the allegations contained in Paragraph 133 of the
24     Complaint.
25           134. Pursuant to California Labor Code Section 226(a), Plaintiffs and Class
26     Members were entitled to receive, semimonthly or at the time of each payment of wages,
27     an accurate itemized statement showing, inter alia: (a) gross wages earned; (b) net wages
28
                                                           38
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 39 of 54 Page ID #:293



 1     earned; (c) all applicable hourly rates in effect during the pay period; and (d) the
 2     corresponding number of hours worked at each hourly rate by the employee.
 3           ANSWER: Defendant denies the allegations contained in Paragraph 134 of the
 4     Complaint.
 5           135. Pursuant to Labor Code Section 226.2(a)(2)(A), Plaintiffs and the Class
 6     Members, as they were paid solely on a piece rate basis, were also entitled to receive,
 7     an accurate itemized statement showing: (a) the total hours of compensable rest and
 8     recovery periods; (b) the rate of compensation, and (c); the gross wages paid for those
 9     periods during the pay period.
10           ANSWER: Defendant denies the allegations contained in Paragraph 135 of the
11     Complaint.
12           136. Defendants violated the foregoing provisions, in that Defendants failed to
13     provide Plaintiffs and Class Members with accurate itemized statements in accordance
14     with California Labor Code Section 226(a) by providing Plaintiffs and Class Members
15     with wage statements with inaccurate entries for hours worked, corresponding rates of
16     pay, and total wages earned, as a result of the unlawful labor and payroll practices
17     described herein. Defendants also violated 226.2(a)(2)(A) by failing to provide Plaintiffs
18     and Class Members wage statements that provided the total hours of compensable rest
19     and recovery periods, the rate of compensation for them, and the gross wages paid for
20     those periods during the pay period. Plaintiffs and Class Members are therefore entitled
21     to the statutory penalty set forth in subdivision (e) of section 226, as well as an injunction
22     against Defendants, under subdivision (h), including an award of costs and reasonable
23     attorney’s fees.
24           ANSWER: Defendant denies the allegations contained in Paragraph 136 of the
25     Complaint.
26
27
28
                                                            39
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 40 of 54 Page ID #:294



 1                                     TENTH CAUSE OF ACTION
 2                                   FOR UNFAIR COMPETITION
 3                                 (Bus. & Prof. Code §§ 17200, et seq.)
 4           137. Plaintiffs re-allege and incorporate by reference all of the preceding
 5     paragraphs of this complaint, as though set forth in full at this point.
 6           ANSWER: For its response to Paragraph 137 of the Complaint, Defendant
 7     incorporates by reference its responses to the allegations contained in Paragraphs 1
 8     through 136 of the Complaint.
 9           138. Defendants have engaged and continue to engage in unfair and unlawful
10     business practices in California by practicing, employing, and utilizing the policies,
11     customs, and practices outlined above, including, to wit: (1) not paying all wages,
12     including minimum wage, and overtime; (2) failing to pay all earned wages in a timely
13     fashion; (3) failing to pay premium wages for meal and rest breaks not provided;
14     (4) making improper deductions from compensation and failing to keep proper records
15     as required by law; (5) failing to reimburse and/or indemnify Plaintiffs and Class
16     Members for Defendants’ necessary business expenses; (6) improperly classifying
17     Plaintiffs and Class Members as independent contractors; and (7) Failing to pay all
18     wages owed upon termination.
19           ANSWER: Defendant denies the allegations contained in Paragraph 138 of the
20     Complaint.
21           139. Plaintiffs and Class Members have each suffered actual harm as a result of
22     Defendants’ unfair and/or unlawful business practices. Plaintiffs and the Class Members
23     have been deprived of wages actually earned but wrongfully and unlawfully retained by
24     Defendants.
25           ANSWER: Defendant denies the allegations contained in Paragraph 139 of the
26     Complaint.
27           140. Defendants’ utilization of such unfair and unlawful business practices
28
                                                           40
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 41 of 54 Page ID #:295



 1     constitutes unfair, unlawful competition and provides an unfair advantage over
 2     Defendants’ competitors who follow the law.
 3            ANSWER: Defendant denies the allegations contained in Paragraph 140 of the
 4     Complaint.
 5            141. Plaintiffs seek, on their own behalf, on behalf of the Class Members, and
 6     on behalf of the general public, full restitution of monies, as necessary and according to
 7     proof, to restore any and all monies withheld, acquired and/or converted by the
 8     Defendants by means of the unfair practices complained of herein.
 9            ANSWER: Defendant denies the allegations contained in Paragraph 141 of the
10     Complaint.
11            142. The acts complained of herein occurred within the last four years preceding
12     the filing of this action.
13            ANSWER: Defendant denies the allegations contained in Paragraph 142 of the
14     Complaint.
15            143. Plaintiffs are informed and believe, and based thereon allege, that at all
16     times pertinent hereto, Defendants have engaged in unlawful, deceptive, and unfair
17     business practices, a proscribed by Bus. & Prof. Code §§ 17200 et seq., including those
18     set forth hereinabove, thereby depriving Plaintiffs and other members of the general
19     public of the wages, minimum working standards and conditions due to them under
20     California’s laws and Industrial Welfare Commission wage orders specifically described
21     herein.
22            ANSWER: Defendant denies the allegations contained in Paragraph 143 of the
23     Complaint.
24                                  ELEVENTH CAUSE OF ACTION
25                                     FOR UNJUST ENRICHMENT
26            144. Plaintiffs re-allege and incorporate by reference all of the preceding
27     paragraphs of this complaint, as though set forth in full at this point.
28
                                                            41
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 42 of 54 Page ID #:296



 1           ANSWER: For its response to Paragraph 144 of the Complaint, Defendant
 2     incorporates by reference its responses to the allegations contained in Paragraphs 1
 3     through 143 of the Complaint.
 4           145. Plaintiffs and the Class Members conferred a benefit upon Defendants by
 5     working on their behalf without compensation, including but not limited to, working
 6     hours for which they were not compensated.
 7           ANSWER: Defendant denies the allegations contained in Paragraph 145 of the
 8     Complaint.
 9           146. Defendants had an appreciation or knowledge of the benefit conferred by
10     Plaintiffs and the Class Members.
11           ANSWER: Defendant denies the allegations contained in Paragraph 146 of the
12     Complaint.
13           147. Defendants accepted and retained the benefit under circumstances as to
14     make it inequitable for Defendants to retain the benefit without payment of its value.
15           ANSWER: Defendant denies the allegations contained in Paragraph 147 of the
16     Complaint.
17                                  TWELFTH CAUSE OF ACTION
18                         FOR INTENTIONAL MISCLASSIFICATION
19                                           (Labor Code § 226.8)
20           148. Plaintiffs re-allege and incorporate by reference all of the preceding
21     paragraphs of this complaint, as though set forth in full at this point.
22           ANSWER: For its response to Paragraph 148 of the Complaint, Defendant
23     incorporates by reference its responses to the allegations contained in Paragraphs 1
24     through 147 of the Complaint.
25           149. Defendants engaged in conduct designed to avoid employee status for the
26     Plaintiffs and Class Members by willfully misclassifying them as independent
27     contractors, as herein alleged, in violation of Labor Code § 226.8(a), and in doing so
28
                                                           42
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 43 of 54 Page ID #:297



 1     unlawfully charged the them an independent contractor fee and forced deductions from
 2     their compensation, either directly or indirectly, including but not limited to for goods,
 3     materials, fines, services, government licenses, repairs, equipment, maintenance, tolls,
 4     mileage, insurance, and/or fines arising from the Examiners' employment, in violation
 5     of other Labor Code provisions making it unlawful to make or require such deductions.
 6           ANSWER: Defendant denies the allegations contained in Paragraph 149 of the
 7     Complaint.
 8           150. Wherefore, Plaintiffs and the Class Members are entitled to a determination
 9     from the Court that Defendants have engaged in violations of Labor Code § 226.8(a).
10     Plaintiffs and the Class Members likewise are entitled to recover the penalties permitted
11     by Labor Code § 226.8(b), in addition to any other remedies they may have on account
12     of the misclassification.
13           ANSWER: Defendant denies the allegations contained in Paragraph 150 of the
14     Complaint.
15           151. As alleged herein, Defendants engaged in a pattern and/or practice of
16     violations of Labor Code § 226.8(a) and Plaintiffs and the Class Members are entitled
17     to a determination from the Court that Defendants’ violations of the statute were and are
18     part of a pattern and/or practice of misclassifying Plaintiffs and Class Members as
19     independent contractors. Plaintiffs and Class Members likewise are entitled to recover
20     the penalties permitted by Labor Code § 226.8(c), in addition to any other remedies they
21     may have on account of the misclassification.
22           ANSWER: Defendant denies the allegations contained in Paragraph 151 of the
23     Complaint.
24                               THIRTEENTH CAUSE OF ACTION
25         FOR VIOLATIONS OF THE PRIVATE ATTORNEYS GENERAL ACT
26                                            (Labor Code § 2699)
27           152. Under Labor Code § 2699, any employee aggrieved by an employer’s
28
                                                           43
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 44 of 54 Page ID #:298



 1     violation of the Labor Code and/or applicable IWC Wage Order has the right to file an
 2     action on behalf of all aggrieved employees for the penalties established by Section 2699
 3     and/or other Labor Code sections. The aforementioned wrongful acts and omissions of
 4     Defendants were violations of the Labor Code and/or applicable IWC Wage Order, as
 5     set forth herein. Plaintiffs are current or former employees who have been aggrieved by
 6     Defendants’ violations of the aforementioned Labor Code and/or Wage Order
 7     provisions, and Class Members are similarly aggrieved employees. As set forth
 8     hereinabove, Plaintiffs have complied with all pre-filing requirements of Labor Code
 9     section 2699.3, and will seek leave to amend this Complaint to add a claim for civil
10     penalties under PAGA if the LWDA declines to investigate.
11           ANSWER: Defendant denies the allegations contained in Paragraph 152 of the
12     Complaint.
13           WHEREFORE, Defendant requests judgment as follows:
14           A.     That this action not be certified as a class action;
15           B.     That Plaintiffs take nothing by way of the Complaint;
16           C.     That judgment be entered against Plaintiffs and in favor of Defendant;
17           D.     That Defendant be awarded its attorney fees and costs incurred in this case;
18     and
19           E.     That Defendant be awarded all other necessary and proper relief.
20                                                         II.
21                                      AFFIRMATIVE DEFENSES
22           Defendant, under Fed. R. Civ. P. 8(c) and for its affirmative defenses to the
23     Complaint, states the following:
24           1.     The Complaint should be dismissed because each claim set forth in the
25     Complaint fails to state a claim upon which relief can be granted.
26           2.     The Complaint should be dismissed because (a) there are administrative
27     remedies available to Plaintiffs, (b) Plaintiffs are required to pursue these administrative
28
                                                           44
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 45 of 54 Page ID #:299



 1     remedies before bringing claims against Defendant, and (c) Plaintiffs have failed to
 2     exhaust these administrative remedies before filing suit.
 3            3.      The Complaint should be dismissed because questions regarding the benefits
 4     and protections to which Plaintiffs claim to have been entitled, including Plaintiffs’
 5     entitlement to those benefits, and the amount of any benefits, are within the exclusive and
 6     primary jurisdiction of certain California state and/or federal administrative agencies.
 7            4.      Defendant denies that Plaintiffs were Defendant’s employees, but even if
 8     they were, to the extent they seek the payment of overtime, Plaintiffs are exempt from
 9     the payment of overtime under Section 3(L) of the IWC Wage Order No. 9-2001.
10            5.      Some or all of Plaintiffs’ claims are barred by the doctrine of estoppel.
11            6.      Some or all of Plaintiffs’ claims are barred because Defendant has paid
12     Plaintiffs in full.
13            7.      Some or all of Plaintiffs’ claims imposing penalties would be inequitable
14     and unjust and are therefore barred because a good faith dispute exists as to whether
15     additional compensation is due and owing, and Defendant has not intentionally or
16     willfully failed to pay such additional compensation.
17            8.      Plaintiffs’ claims are barred, in whole or in part, by the doctrine of avoidable
18     consequences.
19            9.      Plaintiffs’ claims must be dismissed to the extent they relate to work
20     activities performed outside of California because the California Labor Code does not
21     apply to work activities performed outside the state.
22            10.     The business practices alleged in the Complaint are not “unfair,”
23     “unlawful,” or “fraudulent” as those terms are defined and utilized in California Business
24     & Professions Code § 17200 (the “UCL”).
25            11.     Some or all of Plaintiffs’ claims are barred by the applicable statute of
26     limitations.
27
28
                                                             45
                                             Case No. 2:19-cv-01334-SVW-SS
                       Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                          Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 46 of 54 Page ID #:300



 1           12.    Some or all of Plaintiffs’ claims are barred because Plaintiffs consented to
 2     the alleged conduct of Defendant.
 3           13.    Some or all of Plaintiffs’ claims should be reduced by the doctrine of set off.
 4     This action does not meet the requirements for class action treatment, and Plaintiffs
 5     cannot satisfy the requirements for maintenance of a class action, including, without
 6     limitation, ascertainability, predominance, typicality, adequacy, and superiority.
 7           14.    Plaintiffs have been fully compensated for any wages owed and, by
 8     accepting the payments made, have effectuated an accord and satisfaction of their claims.
 9           15.    All actions taken by Defendant towards Plaintiffs were lawful and not in
10     violation of public policy.
11           16.    To the extent Plaintiffs seek to recover equitable relief, Plaintiffs are not
12     entitled to such relief because (a) they have an adequate remedy at law and (b) they lack
13     standing.
14           17.    Even assuming for the sake of argument that Defendant violated a statute in
15     the California Labor Code or California Business & Professions Code or an Industrial
16     Welfare Commission Wage Order, any such violation was a result of an act or omission
17     in good faith, and Defendant had reasonable grounds for believing such act or omission
18     was not a violation of any statute, order, regulation or policy.
19           18.    Any claim for penalties is unconstitutional under the U.S. Constitution and
20     the California Constitution.
21           19.    The UCL is unconstitutional, vague, and over broad in the manner in which
22     Plaintiffs claim that it applies to Defendant’s business practices; the UCL therefore
23     constitutes a violation of Defendant’s rights to due process and equal protection.
24           20.    Pre-judgment interest may not be granted because the damages claimed by
25     Plaintiffs are not sufficiently certain to allow an award of pre-judgment interest.
26           21.    Plaintiffs’ allegations against unidentified “Doe” Defendants must be
27     dismissed because Plaintiffs have failed to identify and serve those purported Defendants
28
                                                           46
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 47 of 54 Page ID #:301



 1     in a timely manner.
 2           22.     Plaintiffs’ claims, including their misclassification claim, meal and rest
 3     break claims and minimum wage claims, are preempted under the Supremacy Clause of
 4     the U.S. Constitution, U.S. CONST, art. VI, cl. 2, because compliance with California’s
 5     Labor Code requirements affects Defendant’s prices, routes, and services within the
 6     meaning of the express preemption provision of the Federal Aviation Administration
 7     Authorization Act (“FAAAA”), 49 U.S.C. § 14501.
 8           23.     To the extent that Plaintiffs seek to recover under California’s meal and rest
 9     period rules, that recovery is preempted under the Supremacy Clause of the U.S.
10     Constitution, art. VI, cl. 2, because (a) California’s meal and rest break rules conflict with
11     the federal hours of service regulations, 49 C.F.R. Part 395, by imposing a different
12     standard than that carefully set at the federal level by the Federal Motor Carrier Safety
13     Administration (“FMCSA”); and (b) the FMCSA’s regulation of the hours of service of
14     drivers in interstate commerce through the federal hours of service regulations, 49 C.F.R.
15     Part 395, leaves no room for additional or supplemental state regulation of drivers’ hours
16     of service.
17           24.     The FMCSA precludes the application of and prohibits the enforcement of
18     the California meal and rest break laws to commercial drivers pursuant to 49 U.S.C.
19     § 31141.
20           25.     Plaintiffs’ claims regarding Defendant’s alleged failure to reimburse
21     Plaintiffs’ business expenses and for unlawful deductions under California law are
22     preempted under the Supremacy Clause of the U.S. Constitution, U.S. CONST. art. VI,
23     cl. 2, because (a) they conflict with the Federal Leasing Regulations, 49 C.F.R. Part 376,
24     by prohibiting what is expressly permitted under those regulations; and (b) they affect
25     Defendant’s prices, routes, and services within the meaning of the express preemption
26     provision of the FAAAA.
27
28
                                                            47
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 48 of 54 Page ID #:302



 1           26.    Plaintiff’s claim for illegal deductions is barred because (a) there is no
 2     private right of action under Cal. Lab. Code § 221 and (b) such deductions are permitted
 3     under Cal. Lab. Code § 224 and the Federal Leasing Regulation, 49 C.F.R. Part 376.
 4           27.    To the extent that Plaintiffs seek to recover under California’s meal and rest
 5     period rules for drivers hauling hazardous materials that recovery is preempted under the
 6     Supremacy Clause of the U.S. Constitution, Art. VI, cl. 2, because the California meal
 7     and rest break rules are in direct conflict with the requirements of 49 C.F.R. § 172.800.
 8           28.    Plaintiffs’ claims under the California Labor Code are preempted by the
 9     FAAAA because Plaintiffs’ claims, if successful, will alter the terms of their privately-
10     negotiated contracts.
11           29.    Plaintiffs’ claims are barred because they are an undue burden on interstate
12     commerce in violation of the Commerce Clause of the U.S. Constitution, art. I, § 8, cl. 3.
13           30.    Plaintiffs have waived their right to some or all of the meal and rest breaks
14     by failing to take breaks provided to them as required by law, or by expressly waiving
15     the right to take breaks.
16           31.    Plaintiffs’ claims regarding Defendant’s alleged failure to pay all wages
17     owed every pay period are barred because California Labor Code § 204 does not provide
18     a private right of action.
19           32.    To the extent Plaintiffs seek wages and/or penalties for both alleged meal
20     and rest break violations for the same working day, such wages and/or penalties are
21     duplicative and improper.
22           33.    To the extent that Plaintiffs seek punitive damages based on the alleged acts
23     of Defendant, the Complaint violates Defendant’s right to substantive due process as
24     provided by the U.S. Constitution and the California Constitution.
25           34.    Plaintiffs’ claims are barred in whole or in part because Plaintiffs lack
26     standing to assert them.
27           35.    Defendant denies that Plaintiffs were Defendant’s employees, but even if
28
                                                            48
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 49 of 54 Page ID #:303



 1     they were, to the extent Plaintiffs have asserted a claim under California Labor Code
 2     § 203, that claim fails because Plaintiffs did not resign or were not discharged prior to
 3     the filing of this action.
 4            36.    To the extent Plaintiffs have asserted claims under California Labor Code
 5     §§ 201-203, those claims are barred because (a) a good faith, bona fide dispute exists or
 6     existed as to whether additional compensation is or was owed, pursuant to California
 7     Labor Code §§ 201, 202 and 203; (b) Defendant has not intentionally or willfully failed
 8     to pay each additional compensation, and (c) to impose penalties in this action would be
 9     inequitable and unjust.
10            37.    Plaintiffs lack standing to assert claims under California Labor Code § 203.
11            38.    The imposition of penalties, including replicating penalties, as applied to the
12     alleged facts and circumstances of this case, would violate Defendant’s due process rights
13     under the Fourteenth Amendment of the U.S. Constitution and under the Constitution and
14     laws of the State of California.
15            39.    To the extent Plaintiffs (and the class they seek to represent) seek to recover
16     any damages from Defendant, their damages are limited by setoff as follows:
17                   a.     Ly        owns         a        2005       Freightliner          Columbia     tractor
18            (VIN 1FUJA6CK55LN57129), which he agreed to lease to Defendant with a
19            qualified driver, pursuant to the Federal Leasing Regulations, 49 C.F.R. Part 376.
20                   b.     Nguyen          owns        a     2009        Freightliner         Cascadia   tractor
21            (VIN 1FUJGLDR09LAB4378), which he agreed to lease to Defendant with a
22            qualified driver, pursuant to the Federal Leasing Regulations, 49 C.F.R. Part 376.
23                   c.     Pursuant to their leases, Plaintiffs agreed to bear operational expenses
24            associated with the use and operation of their tractors and the qualified drivers they
25            provided to perform transportation services for Defendant’s customers, including
26            fuel, oil, tires, and maintenance and repair costs.
27                   d.     In exchange for Plaintiffs’ agreement to bear these expenses,
28
                                                             49
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 50 of 54 Page ID #:304



 1           Defendant agreed to compensate them, as specified in Appendix B to their leases,
 2           for the use of the equipment and the services provided under the leases for the
 3           deliveries they completed.
 4                 e.      Nowhere in Plaintiffs’ leases or their schedules, appendices, or
 5           amendments did Plaintiffs and Defendant agree that Defendant would pay any
 6           specific amount for the labor of the qualified drivers Plaintiffs provided in
 7           connection with providing the transportation services.
 8                 f.      Plaintiffs cannot use their claims in the Complaint that Defendant
 9           misclassified them to re-write the terms of their leases with Defendant. See Series
10           AGI W. Linn of Appian Grp. Inv’rs DE LLC v. Eves, 158 Cal. Rptr. 3d 193, 200
11           (Cal. Ct. App. 2013) (“Neither abstract justice nor the rule of liberal interpretation
12           justifies the creation of a contract for the parties which they did not make
13           themselves.”) (citations and quotations omitted).
14                 g.      Rather, to the extent Plaintiffs demonstrate that they, and the putative
15           class they seek to represent, were misclassified as independent contractors, they
16           may only avail themselves of the remedies afforded for alleged violations of the
17           California Labor Code.
18                 h.      California Labor Code § 1197 and IWC Wage Order No. 9-2001,
19           Section 4, provide that employees must be paid at least the minimum wage for each
20           hour worked.
21                 i.      California Labor Code § 2802 provides that employers must
22           indemnify their employees for all reasonable expenditures incurred in direct
23           consequence of the discharge of their duties.
24                 j.      Therefore, to the extent Plaintiffs demonstrate they were
25           misclassified, their recovery for wages and expenses is limited to the deficit, if any,
26           between the amount Defendant has already compensated them less the wages they
27           were entitled to for personally performing work (as measured by the hours worked
28
                                                           50
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 51 of 54 Page ID #:305



 1           times the minimum wage) and the reasonable expenses they incurred in carrying
 2           out that work based on the following:
 3           40.    Without waiving its ability to oppose class certification and explicitly
 4     asserting its opposition to the propriety of class treatment, if the Court does certify a class
 5     in this case over Defendant’s objections, then Defendant asserts the affirmative defenses
 6     set forth above against each member of any subsequently certified class.
 7           WHEREFORE, Defendant requests judgment as follows:
 8           A.     That this action not be certified as a class action;
 9           B.     That Plaintiffs takes nothing by way of the Complaint;
10           C.     That judgment be entered against Plaintiffs and in favor of Defendant;
11           D.     That Defendant be awarded its attorney fees and costs incurred in this case;
12     and
13           E.     That Defendant be awarded all other necessary and proper relief.
14                                                         III.
15                                             COUNTERCLAIM
16           Counterclaim Plaintiff, J.B. Hunt Transport, Inc., under Fed. R. Civ. P. 13 and for
17     its Counterclaim against Counterclaim Defendants, Ly and Nguyen, states as follows:
18                                                    PARTIES
19           1.     Counterclaim Plaintiff, a Georgia corporation with its principal place of
20     business in Arkansas, is a transportation and logistics company that, in part, provides
21     regulated, for-hire transportation services in interstate and intrastate commerce.
22           2.     Upon information and belief, Ly and Nguyen are, and at all times relevant
23     to this Counterclaim were, adults residing in California.
24                                               JURISDICTION
25           3.     This Court has supplemental jurisdiction over this Counterclaim under
26     28 U.S.C. § 1367(a) because the claims asserted in the Counterclaim are so related to the
27
28
                                                            51
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 52 of 54 Page ID #:306



 1     claims asserted in the Complaint that they form a part of the same case and controversy
 2     under Article III of the U.S. Constitution.
 3                                      FIRST CAUSE OF ACTION
 4                                                Quasi Contract
 5                                (Against All Counterclaim Defendants)
 6           4.     Ly        owns          a        2005          Freightliner           Columbia      tractor
 7     (VIN 1FUJA6CK55LN57129), which he agreed to lease to Defendant with a qualified
 8     driver, pursuant to the Federal Leasing Regulations, 49 C.F.R. Part 376. A copy of his
 9     lease is attached as Exhibit A.
10           5.     Nguyen          owns         a       2009         Freightliner          Cascadia    tractor
11     (VIN 1FUJGLDR09LAB4378), which he agreed to lease to Defendant with a qualified
12     driver, pursuant to the Federal Leasing Regulations, 49 C.F.R. Part 376. A copy of his
13     lease is attached as Exhibit B.
14           6.     Pursuant to their leases, Counterclaim Defendants agreed to bear the
15     operational expenses associated with the use and operation of their tractors and the
16     qualified drivers they provided to perform transportation services for Counterclaim-
17     Plaintiff’s customers, including fuel, oil, tires, and maintenance and repair costs.
18           7.     In exchange for Counterclaim Defendants’ agreement to bear these
19     expenses, Counterclaim Plaintiff agreed to compensate them, as specified in Appendix B
20     to their leases, for the use of the equipment and the services provided under the leases for
21     the deliveries they completed.
22           8.     Nowhere in Counterclaim Defendants’ leases or their schedules, appendices,
23     or amendment, did Counterclaim Defendants and Counterclaim Plaintiff agree that
24     Counterclaim Plaintiff would pay any specific amount for the labor of the qualified
25     drivers Counterclaim Defendants provided in connection with providing the
26     transportation services.
27           9.     Counterclaim Defendants cannot use their claims in the Complaint that
28
                                                           52
                                           Case No. 2:19-cv-01334-SVW-SS
                     Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                        Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 53 of 54 Page ID #:307



 1     Counterclaim Plaintiff misclassified them to re-write the terms of their leases with
 2     Counterclaim Plaintiff. See Series AGI W. Linn of Appian Grp. Inv’rs DE LLC v. Eves,
 3     158 Cal. Rptr. 3d 193, 200 (Cal. Ct. App. 2013) (“Neither abstract justice nor the rule of
 4     liberal interpretation justifies the creation of a contract for the parties which they did not
 5     make themselves.”) (citations and quotations omitted).
 6            10.    Rather, to the extent Counterclaim Defendants demonstrate that they, and
 7     the putative class they seek to represent, were misclassified as independent contractors,
 8     they may only avail themselves of the remedies afforded for rescission and restitution
 9     and alleged violations of the California Labor Code.
10            11.    California Labor Code § 1197 and IWC Wage Order No. 9-2001, Section 4,
11     provide that employees must be paid at least the minimum wage for each hour worked.
12            12.    California Labor Code § 2802 provides that employers must indemnify their
13     employees for all reasonable expenditures incurred in direct consequence of the discharge
14     of their duties.
15            13.    To the extent Counterclaim Defendants demonstrate they were
16     misclassified, their recovery for wages and expenses is limited to the deficit, if any,
17     between the amount Counterclaim Plaintiff has already compensated them pursuant to
18     the terms of their leases less the wages they were entitled to for personally performing
19     work (as measured by the hours worked times the minimum wage) and the reasonable
20     expenses they incurred in carrying out that work.
21            WHEREFORE, Counterclaim Plaintiff demands judgment against Ly and Nguyen
22     as follows:
23            A.     For rescission of the leases and restitution of all amounts paid to Ly and
24     Nguyen set off by only the reasonable amounts they paid for the operation of their trucks
25     in providing the transportation services for Counterclaim Plaintiff’s customers and the
26     minimum wage for hours they actually worked;
27            B.     For an award of pre-judgment and post-judgment interest;
28
                                                            53
                                            Case No. 2:19-cv-01334-SVW-SS
                      Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                         Counterclaim, and Demand for Jury Trial
     Case 2:19-cv-01334-SVW-SS Document 18 Filed 03/22/19 Page 54 of 54 Page ID #:308



 1                  C.        For attorney fees and costs of this action; and
 2                  D.        For all other necessary and proper relief.
 3                                               DEMAND FOR JURY TRIAL
 4                  Defendant/Counterclaim Plaintiff, under Fed. R. Civ. P. 38(b) and Local Rules 38-
 5     1 & 38-2, demands a trial by jury of this action.
 6
 7       Dated: March 22, 2019                                 SCOPELITIS, GARVIN, LIGHT, HANSON &
                                                               FEARY, P.C.
 8
 9                                                             By:      /s/ Alaina C. Hawley
                                                                        Alaina C. Hawley
10
11                                                                      Attorney for Defendant/Counterclaim
                                                                        Plaintiff, J.B. Hunt Transport, Inc.
12
13
14
       4835-2204-6857, v. 3

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                     54
                                                     Case No. 2:19-cv-01334-SVW-SS
                               Defendant’s Answer, Affirmative Defenses to Plaintiffs’ First Amended Complaint,
                                                  Counterclaim, and Demand for Jury Trial
